Title: To James Madison from Tench Coxe, 13 January 1807
From: Coxe, Tench
To: Madison, James



Private
Sir
Jany. 13th. 1807

The decided information brought hither thro NewYork, in the letters & papers pr the Thetis brig, Capt. McDonnald, is by this time in your possession in all its details.  No doubt your advices by Charleston & other wise have been equally full as to the names of the culpable.  I have learned, in a certain way, that Mr. Eaton is expected here in the course of a journey to Washington city, and that he has written several days ago, that he will not recede from the Boston Statement, whatever may be the manner, in which it may viewed or treated by Mr. Burr.  I have also been well informed, that Mr. Eaton read, in a large company, at Boston, a written statement of the same nature as that published.  It is supposed that the party was collected intentionally, to give him an opportunity.
When the present state of things is considered, the omission to lodge information, in due form, of Mr. Burrs communication to him is deeply to be Regretted by his country.  It has greatly affected the public Judgment concerning Mr. E. in this place.  The season of his disclosure and the manner of it are also noticed.I have the honor to be Sir yr. respectf. h. Servt.

TenchCoxe

